DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najmy et al (US PGPub 2010/0096326 A1).
	With respect to claim 1, Najmy teaches a process for treating a separation membrane e.g. a municipal water treatment RO membrane with a non-oxidizing biocide such as a bromine-containing biocide [Abs], including biocides consistent with the instant disclosure for charge-neutral biocides such as DBNPA [0008, 0017].  The membrane permeate is then measured for the presence of the biocide [Abs] and such measurements are then used to adjust or control the amount of biocide added to the feed stream [0013].
	As best understood, Najmy therefore anticipates the claimed invention.
	With respect to claims 11-13, Najmy teaches that the process may including increase or decrease of the rate of addition of the biocide based upon the measurements, i.e. increasing if the measured values are not sufficiently high, or decreasing to ensure that target values are not exceeded.  Further, Najmy teaches performing suitable calculations for the rate of introduction to determine appropriate adjustment based on the permeate measurement [0023].  Najmy teaches that target permeate values may be as low as 50-100 ppb [0024] which would be less than 10 ppm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mainz et al (US PGPub 2005/0061741 A1) in view of Najmy et al.
With respect to claim 1, Mainz teaches a process for preventing biofouling of an osmotic membrane e.g. an RO membrane by treating the membrane with a chlorine dioxide biocide, i.e. a charge neutral biocide at a low concentration [Abs].  The dosing of the chlorine dioxide may be adjusted using a suitable potentiostatic analyzer i.e. a sensor which detects the chlorine dioxide at low concentration and is suitable for control of the process [0015].	Mainz essentially differs from the instant claims in that Mainz is silent to performing a measurement on the permeate to detect biocide concentration therein, and to use such measurement to control the dosing.  However, as discussed above Najmy teaches a similar process for biocide dosing with feedback control, in which the permeate of an RO membrane is analyzed for biocide contents, and such analysis is used to adjust the feed rate of the biocide e.g. increasing or decreasing as needed, and in particular this allows to ensure that the permeate water i.e. as a product meets relevant regulations for biocide concentration limits [0024].
It would have been obvious to one of ordinary skill in the art to modify Mainz’s taught process to include measurements on the permeate side of the membrane as suggested by Najmy in order to gain the benefit of directly measuring and therefore directly limiting the biocide levels in the permeate, thereby ensuring that the product water meets relevant standards, because as in Najmy permeate measurement, along with suitable calculations, can be used to control biocide dosing for the same purpose as that taught by Mainz.
With respect to claim 10, as above Mainz teaches dosing with chlorine dioxide.
With respect to claims 11-13, as above Mainz teaches control to maintain a desired dosage, and Najmy teaches that the process may including increase or decrease of the rate of addition of the biocide based upon the measurements, i.e. increasing if the measured values are not sufficiently high, or decreasing to ensure that target values are not exceeded.  Further, Najmy specifically teaches performing suitable calculations for the rate of introduction to determine appropriate adjustment based on the permeate measurement [0023].  Finally, Mainz teaches that feed concentrations for the biocide may be in the range of 1-900 ppb (i.e. less than 1 ppm) and, as above, optimizing to limit concentration in the permeate would have been obvious e.g. to ensure product standards.
With respect to claim 14, see the rejection of claim 1 above.  Mainz teaches or suggests a system with a membrane, biocide pump, sensor to measure the biocide, and controller to control the biocide addition based on the sensor measurement [0078].  As above, Mainz essentially differs from the instant claimed system in that Mainz positions the sensor upstream of the membrane rather than downstream on the permeate side, but such difference would have been obvious to one of ordinary skill in the art in view of Najmy, to gain the benefit of directly monitoring product concentrations to ensure biocide presence in the product is sufficiently low e.g. to meet standards.
With respect to claim 19, as above providing suitable calculations to determine the required adjustment to the biocide dosage would have been obvious in view of e.g. Najmy, and providing a suitable low ppm e.g. less than 10 ppm is implicit to Mainz (which already desires to feed low concentrations) and is otherwise obvious e.g. to optimize the product quality.
With respect to claim 20, as above Mainz teaches treatments within the context of e.g. RO membrane systems.
Claims 2-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mainz et al in view of Najmy et al, further in view of Tabata et al (EP 2 990 386 A1).
	With respect to claim 2, Mainz teaches as above but is silent to a step of measuring a concentration of an oxidizing agent upstream of the biocide injection location and controlling addition of a reducing agent based on the oxidizing agent concentration at a location upstream of the biocide injection and downstream of the oxidizing measurement.
	However, Tabata teaches water treatment methods including RO membrane pretreatment methods, and teaches that upstream of various steps including upstream of the RO there is provided means to add an oxidizing agent and, thereafter, means to add a reducing agent in a manner that neutralizes the oxidizing agent [Abs].  The oxidizing treatment is useful to assist in prevention of biofouling e.g. in the various structures and pathways of the system, and the reducing agent is thereafter added in appropriate proportion to neutralize the oxidizing agent to ensure that the oxidizing agent does not damage the RO membrane [0003-0004].  The addition of reducing agent is added by measuring e.g. oxidation-reduction potential [0023].
	It would have been obvious to one of ordinary skill in the art to modify Mainz’ taught process provide addition of oxidizing agent and reducing agent upstream of the RO membrane (or upstream of prior pretreatment steps) as suggested by Tabata, in order to gain the benefit of reducing biofouling of other aspects of the system such as water intake structures, while ensuring that the flow is neutralized to protect the RO membrane and other sensitive elements.  Similarly, it would have been obvious to provide a suitable measurement of e.g. ORP downstream of the oxidizing agent and upstream of the reducing agent because, as suggested by Tabata, measurement of ORP may be used to directly control the feed rate of reducing agent, to ensure that the reducing agent is able to neutralize the oxidizing agent without adding excessive reducing agent [0031].
	With respect to claim 3, because Tabata teaches that it is desirable to fully neutralize the oxidizing agent and to avoid adding excessive reducing agent, optimizing the amount of reducing agent added e.g. to achieve a margin of 10% over or under the precise amount would have been obvious to one of ordinary skill in the art.
	With respect to claim 4, the claimed process steps are at minimum obvious, as Tabata already suggests measuring oxidizing agent (via ORP) to directly control the addition rate of reducing agent to reach the target value.  As discussed above, similar calculations regarding the biocide are suggested by at least Najmy.
	With respect to claim 5, Tabata suggests mixing devices and the like to ensure mixing and neutralization of the oxidizing/reducing agents [Figs. 1-2], and further the system is designed to ensure that the neutralization is complete to protect the RO membrane or other upstream elements.  As such, providing sufficient upstream distance in the system of Mainz would have been obvious to one of ordinary skill in the art, to ensure that the RO membrane and any relevant upstream elements are suitable protected, and that the biocide dosing is not interfered with.
	With respect to claim 6, as above Tabata suggests introducing the oxidizing agent upstream of the ORP measurement.
	With respect to claim 7, as above Tabata suggests an ORP measurement such that the use of an electrochemical sensor is at minimum obvious (e.g. an electrode-based sensor as is common in the art for ORP measurement).
	With respect to claim 8, Tabata suggests the addition of hypochlorous acid such that the use of chlorine is implicit or obvious i.e. as a reaction product.
	With respect to claim 9, Tabata suggests sodium bisulfite as the reducing agent [0023].
	With respect to claim 15, as discussed above provision of an oxidizing agent sensor e.g. an ORP sensor, and thereafter a reducing agent pump connected via suitable controller to the sensor to allow for controlled reducing agent addition would have been obvious in view of Tabata.  Provision of a suitable pump for dosing would have been obvious as a standard means for controlling flow of an agent, and Mainz already employs pumps for dosing of agents e.g. of the biocide.
	With respect to claim 16, as above the desire is for complete neutralization without excess reducing agent, such that optimization to reach a margin of +/- 10% would at least have been obvious.
	With respect to claim 17, as above Tabata suggests directly controlling reducing agent addition based on e.g. ORP measurements, and further as above Najmy provides discussion of similar calculations regarding the biocide that would have been obvious to apply for various dosing systems throughout.
	With respect to claim 18, as above Tabata suggests an oxidizing agent source and the like upstream of the reducing agent and ORP measurement.  As above, use of a pump to control flow of the agent would have been obvious to one of ordinary skill in the art.
	 
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Najmy et al in view of Tabata et al.
	With respect to claim 2, Najmy teaches as above but is silent to a step of measuring a concentration of an oxidizing agent upstream of the biocide injection location and controlling addition of a reducing agent based on the oxidizing agent concentration at a location upstream of the biocide injection and downstream of the oxidizing measurement.
	However, Najmy does teach that reducing agents are commonly employed in water treatment systems and that it may be useful to stop addition of reducing agent before adding the biocide, to avoid unfavorable reactions [0020-0021], such that upstream treatment with reducing agent is at least contemplated.
	Further, Tabata teaches water treatment methods including RO membrane pretreatment methods, and teaches that upstream of various steps including upstream of the RO there is provided means to add an oxidizing agent and, thereafter, means to add a reducing agent in a manner that neutralizes the oxidizing agent [Abs].  The oxidizing treatment is useful to assist in prevention of biofouling e.g. in the various structures and pathways of the system, and the reducing agent is thereafter added in appropriate proportion to neutralize the oxidizing agent to ensure that the oxidizing agent does not damage the RO membrane [0003-0004].  The addition of reducing agent is added by measuring e.g. oxidation-reduction potential [0023].
	It would have been obvious to one of ordinary skill in the art to modify Najmy’s taught process provide addition of oxidizing agent and reducing agent upstream of the RO membrane (or upstream of prior pretreatment steps) as suggested by Tabata, in order to gain the benefit of reducing biofouling of other aspects of the system such as water intake structures, while ensuring that the flow is neutralized to protect the RO membrane and other sensitive elements.  Similarly, it would have been obvious to provide a suitable measurement of e.g. ORP downstream of the oxidizing agent and upstream of the reducing agent because, as suggested by Tabata, measurement of ORP may be used to directly control the feed rate of reducing agent, to ensure that the reducing agent is able to neutralize the oxidizing agent without adding excessive reducing agent [0031].  As necessary, it would have been obvious to operate in such a manner to ensure that reducing agent is fully removed (e.g. fully neutralized, or otherwise removed by upstream elements or by cessation of treatment) before treatment with the biocide.
	With respect to claim 3, because Tabata teaches that it is desirable to fully neutralize the oxidizing agent and to avoid adding excessive reducing agent, optimizing the amount of reducing agent added e.g. to achieve a margin of 10% over or under the precise amount would have been obvious to one of ordinary skill in the art.  Further, as above, Najmy teaches sensitivity to reducing agents for the employed biocide, such that minimizing the presence of reducing agent is necessary.  As such, ensuring that the reducing agent is entirely consumed in neutralizing the oxidizing agent would have been obvious to one of ordinary skill in the art.
	With respect to claim 4, the claimed process steps are at minimum obvious, as Tabata already suggests measuring oxidizing agent (via ORP) to directly control the addition rate of reducing agent to reach the target value.  As discussed above, similar calculations regarding the biocide are suggested by at least Najmy.
	With respect to claim 5, Tabata suggests mixing devices and the like to ensure mixing and neutralization of the oxidizing/reducing agents [Figs. 1-2], and further the system is designed to ensure that the neutralization is complete to protect the RO membrane or other upstream elements.  As such, providing sufficient upstream distance in the system of Najmy would have been obvious to one of ordinary skill in the art, to ensure that the RO membrane and any relevant upstream elements are suitable protected, and that the biocide dosing is not interfered with.  Further, as above, Najmy teaches sensitivity to reducing agents for the employed biocide, such that minimizing the presence of reducing agent is necessary at the point of biocide injection.
	With respect to claim 6, as above Tabata suggests introducing the oxidizing agent upstream of the ORP measurement.
	With respect to claim 7, as above Tabata suggests an ORP measurement such that the use of an electrochemical sensor is at minimum obvious (e.g. an electrode-based sensor as is common in the art for ORP measurement).
	With respect to claim 8, Tabata suggests the addition of hypochlorous acid such that the use of chlorine is implicit or obvious i.e. as a reaction product.
	With respect to claim 9, Tabata suggests sodium bisulfite as the reducing agent [0023].
Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Najmy et al in view of Mainz et al.
	See the discussion of Mainz above.  Najmy teaches systems for biocide dosing and feedback control based on measurements in the permeate, but is silent to a system employing a controller and connected sensor to effect such control.
	However, as above, Mainz teaches that such control of biocide dosing may be effected automatically through a suitable biocide detector and a connected microprocessor.  It would have been obvious to include such elements in Najmy’s taught system to allow for automatic adjustment of the operating conditions.  See further MPEP 2144.04 III; automating a manual activity is generally obvious to those of ordinary skill in the art.
	Further as discussed above, Najmy teaches RO membranes, and further teaches suitable calculations and control logic such that the claimed programming would have been obvious to one of ordinary skill in the art.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Najmy et al in view of Mainz et al, further in view of Tabata et al.
	With respect to claim 15, as discussed above provision of an oxidizing agent sensor e.g. an ORP sensor, and thereafter a reducing agent pump connected via suitable controller to the sensor to allow for controlled reducing agent addition would have been obvious in view of Tabata.  Provision of a suitable pump for dosing would have been obvious as a standard means for controlling flow of an agent, and at least Mainz already employs pumps for dosing of agents e.g. of the biocide.
	With respect to claim 16, as above the desire is for complete neutralization without excess reducing agent, such that optimization to reach a margin of +/- 10% would at least have been obvious, particularly in view of the biocide’s sensitivity to reducing agent suggested by Najmy.
	With respect to claim 17, as above Tabata suggests directly controlling reducing agent addition based on e.g. ORP measurements, and further as above Najmy provides discussion of similar calculations regarding the biocide that would have been obvious to apply for various dosing systems throughout.
	With respect to claim 18, as above Tabata suggests an oxidizing agent source and the like upstream of the reducing agent and ORP measurement.  As above, use of a pump to control flow of the agent would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777